Title: To James Madison from James Leander Cathcart, 8 August 1801
From: Cathcart, James Leander
To: Madison, James


					
						No. 9
						Sir
						Leghorn Augt. 8th. 1801
					
					Enclosed with this are some dispatches which I receiv’d on the 4th. inst. from Mr. Eaton, with the Copys of some papers which will probably reflect some light on our affairs; as I expect to receive intelligence from govt. as well as an Official Advise of the arrival of our Squadron from the Comodore himself I shall postpone any farther communications until I receive them. I presume they have been forwarded by the Essex to Barcelona & that I shall receive them in course of Post.  I am with the greatest respect, Sir Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					
					
						Enclosed I forward a duplicate of No. 8.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
